FILED
                            NOT FOR PUBLICATION                               JUL 3 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC J. SKINNER,                                  No. 12-15301

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00710-GMS

  v.
                                                  MEMORANDUM*
DEUTSCHE BANK NATIONAL TRUST
COMPANY, trustee of WaMu Mortgage
Pass-Through Certificates Series 2005-
AR8 Trust; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,
(MERS),

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        TALLMAN, NGUYEN, and OWENS, Circuit Judges.

       Eric J. Skinner appeals pro se from the district court’s judgment dismissing his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Cervantes v. Countrywide Home Loans, Inc., 656

F.3d 1034, 1040 (9th Cir. 2011). We may affirm on any ground supported by the

record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Skinner’s claim for “erroneous representation as to standing to

foreclose” was proper because his allegations did not “plausibly suggest an

entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009); see also

Zadrozny v. Bank of N.Y. Mellon, 720 F.3d 1163, 1171 (9th Cir. 2013) (“Arizona

law recognizes a successor trustee’s authority to initiate and conduct a foreclosure

sale after the borrowers’ default, without any requirement that the beneficiary

demonstrate possession of the note underlying the deed of trust.”); Hogan v.

Washington Mut. Bank, N.A., 277 P.3d 781, 782 (Ariz. 2012) (en banc) (“Arizona’s

non-judicial foreclosure statutes do not require the beneficiary to prove its authority

or ‘show the note’ before the trustee may commence a non-judicial foreclosure.”).

      The district court did not abuse its discretion by denying Skinner’s request

for oral argument. See Spradlin v. Lear Siegler Mgmt. Servs. Co., 926 F.2d 865,

867 (9th Cir. 1991) (setting forth standard of review).

      Skinner’s motion to file an oversized reply brief, submitted on

September 27, 2012, is granted, and the Clerk is directed to file the reply brief


                                           2                                    12-15301
submitted on September 27, 2012.

      Defendants’ motion to strike Skinner’s supplemental excerpts of record,

submitted on October 10, 2012, is granted.

      Skinner’s request to amend his reply brief and attach an exhibit, submitted

on October 19, 2012, is denied.

      AFFIRMED.




                                         3                                   12-15301